Citation Nr: 0930480	
Decision Date: 08/14/09    Archive Date: 08/19/09

DOCKET NO.  06-16 514	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for a low 
back disability.

2.  Entitlement to an increased rating for status post left 
fifth metacarpal fracture, currently rated as 10 percent 
disabling.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

David S. Nelson, Counsel


INTRODUCTION

The Veteran served on active duty from September 1942 to 
November 1945.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a March 2005 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) located in 
Detroit, Michigan.  This case has been advanced on the 
Board's docket.

The issue of entitlement to a rating in excess of 10 percent 
for status post left fifth metacarpal fracture is addressed 
in the REMAND portion of the decision below and is REMANDED 
to the RO via the Appeals Management Center (AMC), in 
Washington, DC.


FINDINGS OF FACT

1.  A January 1948 RO decision denied service connection for 
a low back disability (characterized at the time as injured 
spine).

2.  Evidence received subsequent to the January 1948 RO 
decision does, by itself or when considered with previous 
evidence of record, relate to an unestablished fact necessary 
to substantiate the claim of service connection for a low 
back disability, and raises a reasonable possibility of 
substantiating the claim.

3.  There has been no demonstration by competent clinical 
evidence of record that any current low back disability is 
etiologically related to service.


CONCLUSIONS OF LAW

1.  An unappealed January 1948 RO decision which denied 
service connection for a low back disability (injured spine) 
is final.  38 U.S.C.A. § 7105 (West 2002 & Supp. 2008).

2.  Evidence received since the January 1948 RO decision is 
new and material, and the Veteran's claim of service 
connection for a low back disability is reopened.  
38 U.S.C.A. § 5108 (West 2002 & Supp. 2008); 38 C.F.R. § 
3.156(a) (2008).

3.  A low back disability was not incurred in or aggravated 
by active service.  38 U.S.C.A. §§ 1110, 5107 (West 2002 & 
Supp. 2008); 38 C.F.R. § 3.303 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

                                                      VCAA

The Veterans Claims Assistance Act of 2000 (VCAA), in part, 
describes VA's duties to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a).  The VCAA applies in the instant 
case.

Duty to Notify

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper VCAA notice must inform the claimant of 
any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide.  
38 C.F.R. § 3.159(b)(1).  VCAA notice should be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction decision on a claim.  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).

The Board notes that 38 C.F.R. § 3.159 was revised, effective 
May 30, 2008.  See 73 Fed. Reg. 23353-56 (Apr. 30, 2008).  
The amendments apply to applications for benefits pending 
before VA on, or filed after, May 30, 2008.  The amendments, 
among other things, removed the notice provision requiring VA 
to request the veteran to provide any evidence in the 
veteran's possession that pertains to the claim.  See 38 
C.F.R. § 3.159(b)(1).

By correspondence dated in December 2004, March 2006, and May 
2006 the Veteran was informed of the evidence and information 
necessary to substantiate his claim, the information required 
of him to enable VA to obtain evidence in support of the 
claim, the assistance that VA would provide to obtain 
evidence and information in support of the claim, and the 
evidence that should be submitted if there was no desire for 
VA to obtain such evidence.  The December 2004 VCAA letter 
substantially complied with Kent v. Nicholson, 20 Vet. App. 1 
(2006), as it apprised the Veteran of the element that was 
lacking for substantiation of the claim of entitlement to 
service connection for low back disability at the time of the 
prior final denial.  In March 2006 and May 2006 the Veteran 
received notice regarding the assignment of a disability 
rating and/or effective date in the event of an award of VA 
benefits.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).  

As VCAA notice was not completed prior to the initial AOJ 
adjudication of the claim, such notice was not compliant with 
Pelegrini.  However, as the case was readjudicated 
thereafter, there is no prejudice to the Veteran in this 
regard.  Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).

Duty to Assist

The Veteran's service treatment records are associated with 
the claims file, as are private and VA medical records.  In 
April 2006 the Veteran underwent a VA examination that 
addresses the medical matters presented by this appeal.  38 
C.F.R. § 3.159(c)(4); McLendon v. Nicholson, 20 Vet. App. 79 
(2006).  When VA undertakes to provide a VA examination or 
obtain a VA opinion, it must ensure that the examination or 
opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 
312 (2007).  The Board finds that the VA opinion obtained in 
this case is more than adequate, as it considered the 
pertinent evidence of record, to include specific references 
to the Veteran's medical records.  Further, a rationale was 
given that supported the opinion.  Accordingly, the Board 
finds that VA's duty to assist with respect to obtaining a VA 
examination or opinion with respect to the issue on appeal 
has been met.  38 C.F.R. § 3.159(c) (4).

The Veteran has not referenced any other pertinent, 
obtainable evidence that remains outstanding.  VA's duties to 
notify and assist are met, and the Board will address the 
merits of the claim.

Legal Criteria

Service Connection

Service connection is warranted if it is shown that a veteran 
has a disability resulting from an injury incurred or a 
disease contracted in active service, or for aggravation of a 
preexisting injury or disease in active military service.  38 
U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service connection may 
be granted for any disease diagnosed after discharge, when 
all the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).

If there is no evidence of a chronic condition during 
service, or during an applicable presumptive period, then a 
showing of continuity of symptomatology after service is 
required to support the claim.  See 38 C.F.R. § 3.303(b).  
Evidence of a chronic condition must be medical, unless it 
relates to a condition to which lay observation is competent.  
See Savage v. Gober, 10 Vet. App. 488, 495-498 (1997).  

In each case where a veteran is seeking service connection 
for any disability, due consideration shall be given to the 
places, types, and circumstances of such veteran's service as 
shown by such veteran's service record, the official history 
of each organization in which such veteran served, such 
veteran's medical records, and all pertinent medical and lay 
evidence.  38 U.S.C.A. § 1154(a).

New and Material Evidence

Generally, a final VA rating decision may not be reopened and 
allowed, and a claim based on the same factual basis may not 
be considered.  38 U.S.C.A. § 7105(c).

However, under 38 U.S.C.A. § 5108, "[i]f new and material 
evidence is presented or secured with respect to a claim 
which has been disallowed, the Secretary shall reopen the 
claim and review the former disposition of the claim."  38 
C.F.R. § 3.156(a), which defines "new and material evidence", 
was revised, effective August 29, 2001.  The instant claim to 
reopen was filed after that date (in December 2004), and the 
new definition applies.  "New" evidence means existing 
evidence not previously submitted to agency decisionmakers.  
"Material" evidence means existing evidence that, by itself 
or when considered with previous evidence of record, relates 
to an unestablished fact necessary to substantiate the claim.  
38 C.F.R. § 3.156(a).  New and material evidence can be 
neither cumulative nor redundant of the evidence of record at 
the time of the last prior final denial of the claim sought 
to be reopened, and must raise a reasonable possibility of 
substantiating the claim.  Id.

When determining whether the claim should be reopened, the 
credibility of the newly submitted evidence is to be 
presumed.  Justus v. Principi, 3 Vet. App. 510 (1992).

The question of whether new and material evidence has been 
received to reopen a claim must be addressed in the first 
instance by the Board because the issue goes to the Board's 
jurisdiction to reach the underlying claim and adjudicate it 
on a de novo basis.  See Jackson v. Principi, 265 F.3d 1366 
(Fed. Cir. 2001); see also Barnett v. Brown, 83 F.3d 1380, 
1383 (Fed. Cir. 1996), aff'g 8 Vet. App. 1 (1995).  If the 
Board finds that no such evidence has been offered, that is 
where the analysis must end; hence, what the RO may have 
determined in this regard is irrelevant.  Jackson, 265 F.3d 
at 1369; Barnett, 83 F.3d at 1383.  

If it is determined that new and material evidence has been 
submitted, the claim must be reopened.  The VA may then 
proceed to evaluate the merits of the claim on the basis of 
all evidence of record, but only after ensuring that the duty 
to assist the veteran in developing the facts necessary for 
his claim has been satisfied.  See Elkins v. West, 12 Vet. 
App. 209 (1999), but see 38 U.S.C.A. § 5103A (West 2002) 
(eliminating the concept of a well-grounded claim).

Analysis

A.  New and material evidence to reopen

A January 1948 RO decision denied the Veteran's request of 
service connection for a low back disability.  Following 
notice to the Veteran, with his appellate rights, in January 
1948, no appeal was taken from that determination.  As such, 
the January 1948 RO decision is final.  38 U.S.C.A. § 7105.  
A claim which is the subject of a prior final decision may be 
reopened if new and material evidence is presented or 
secured.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.  In December 
2004 the Veteran requested that his low back disability claim 
be reopened.  

The Board notes that a May 2006 supplemental statement of the 
case RO determination found that new and material evidence 
had been received to reopen the claim, but denied the 
reopened claim on the merits.  However, as noted above, the 
question of whether new and material evidence has been 
received to reopen a claim must be addressed in the first 
instance by the Board because the issue goes to the Board's 
jurisdiction to reach the underlying claim and adjudicate it 
on a de novo basis.  See Jackson v. Principi, 265 F.3d 1366 
(Fed. Cir. 2001); see also Barnett v. Brown, 83 F.3d 1380, 
1383 (Fed. Cir. 1996), aff'g 8 Vet. App. 1 (1995).  

The January 1948 RO decision denied service connection for a 
low back disability on the basis that an injured spine was 
"not shown by the evidence of record."

The evidence added to the claims file subsequent to the 
January 1948 RO decision includes an April 2006 VA 
examination report of the Veteran's spine revealing a 
diagnosis of degenerative disc disease of the lumbar spine.  
Further, a February 2005 letter from the Veteran's private 
chiropractor contained the following:

I have treated [the Veteran] for a 
specific spinal condition since May 26, 
1993.  In my opinion, [the Veteran's] 
condition is a degenerative one, 
resulting from injuries received while in 
service.

The Board finds that the April 2006 VA examination report and 
the private chiropractor's February 2005 letter pertain to 
unestablished facts necessary to substantiate the claim 
(i.e., current disability and a link to service), and that 
they raise a reasonable possibility of substantiating the 
claim.  Hence, the additional evidence, when considered in 
conjunction with the record as a whole, is both new and 
material, and requires that the claim be reopened.

B.  Reopened claim for service connection

The Board has determined that new and material evidence has 
been received sufficient to reopen the claim of service 
connection for a low back disability.  The Board will now 
consider the reopened claim on a de novo basis.  As the May 
2006 supplemental statement of the case RO determination 
adjudicated the reopened claim, there is no prejudice to the 
Veteran with the Board proceeding in this regard.  Bernard v. 
Brown, 4 Vet.App. 384 (1993).  

The Veteran's service treatment records contain no complaints 
or findings related to low back disability.  A report of 
physical examination for separation from service, conducted 
on November 1, 1945, revealed there was no musculoskeletal 
defect.  No complaint relative to the low back was noted as 
medical history at that time.

A VA Form 545, "Summary of Record of Active Service Copied 
from Discharge Certificate for Use ONLY with Claims Submitted 
to the Veterans Administration," signed by the Veteran and 
notarized on November 29, 1945, did not reference any 
particular disability.  A VA Form 526, "Veteran's 
Application For Pension or Compensation For Disability 
Resulting From Service In The Active Military or Naval Forces 
Of The United States," and a VA Form 3101, "Request For 
Army Information," both dated in February 1946, reflect the 
Veteran's intent to file a claim for a back disability.  On 
the VA Form 526, the Veteran indicated that he had injured 
his spine in November 1943 during a rough landing in an 
airplane, and that the spine '[s]till gives trouble."  He 
listed (in box 33) a number of times when he had been treated 
for his injured spine during service.  

On VA examination in December 1947, the Veteran reported that 
he had injured his back in 1942, while training, when he was 
thrown to the ground, and that he had had pain in the 
lumbosacral region since then.  He indicated that he had not 
received any treatment since discharge from service.  He 
reported that he had been employed after service, but had 
been unable to work since June 1947 because of a back injury.  
Following physical examination and X-ray examination of the 
spine, the reported diagnoses included chronic lumbosacral 
strain with spina bifida occulta of the sacrum.  

Private medical records reveal that the Veteran was evaluated 
for lumbosacral strain in December 2001 and January 2002.  He 
reported a history of low back pain, off and on for years, 
with no history of injury.

In a statement dated in November 2004, a lay acquaintance 
(D.C.J.) of the Veteran reported that he had known the 
Veteran since 1947, and that the Veteran had told him several 
times that he had hurt his back while serving in the Army Air 
Corp during World War II.  Also in a statement dated in 
November 2004, a lay acquaintance (T.A.) of the Veteran 
reported that he and the Veteran had been discharged from 
their respective branches of service at the same time in 
1945, and that the Veteran had told him several times that he 
had injured his back while serving in the Army Air Corp, and 
had been treated by medics while in service.  T.A. stated 
that he had heard the Veteran complain of back injuries on 
numerous occasions since then.

In a record dated in November 2004, the Veteran's private 
physician (F.S.P., MD) noted that the Veteran had a current 
diagnosis of chronic lumbosacral strain.  The private 
physician indicated that the Veteran attributed his current 
lumbosacral strain to a war injury in the Pacific.  

In a statement dated in February 2005, C.J.O.K., D.C., 
reported that she had treated the Veteran since May 26, 1993 
for a spinal condition which she believed was "a 
degenerative one, resulting from injuries received while in 
service."

The Veteran underwent a VA examination of the spine in April 
2006.  He reported having sustained a back injury in service 
in 1944 when thrown to the ground during combat exercises.  
Following physical examination, and X-ray examination of the 
spine, the diagnosis was degenerative disc disease with 
limitation of motion of the spine.  The examiner opined that 
Veteran's current lower back disorder "has nothing to do 
with this Veteran's description of his injuries while in 
service in 1944."  The rationale for the opinion was that 
the Veteran's development of degenerative changes in the 
skeletal system was consistent with his age of 84 years.  It 
was further stated that the reported incident in 1944 was 
over 60 years earlier, and that the Veteran had been in the 
workforce for many years until he retired at age 62.

As noted above, the service treatment records are negative 
for any complaints or findings relative to a low back 
disability.  Indeed, on examination for separation from 
service in November 1945, clinical examination of the spine 
was negative for any defect, and there was no reported 
medical history of any injury of the spine.  This is 
probatively significant and given much weight and credibility 
because this was at a time contemporaneous to the alleged 
incident in question.  See, e.g., Struck v. Brown, 9 Vet. 
App. 145, 155-56 (1996).  It stands to reason that, if he 
indeed had had any problems at his discharge from service, as 
he is now alleging, then he would have at least mentioned 
this prior to his separation.  See 38 C.F.R. § 3.303(a) 
(service connection requires that the facts "affirmatively 
[show] inception or aggravation . . . .").

In addition, there is no objective evidence of continuance of 
symptomatology during the years following the veteran's 
discharge from service.  See Savage, supra (requiring medical 
evidence of chronicity and continuity of symptomatology).  In 
particular, based on a review of the record, it appears that 
the Veteran initially reported a report a history of a back 
injury in service in an application for benefits received in 
February 1946.  However, the record is devoid of any clinical 
demonstration of any low back complaints until VA examination 
in December 1947, when he reported he had stopped working in 
June 1947 due to a back injury.  Chronic lumbosacral strain 
with spina bifida occulta of the sacrum was diagnosed at that 
time.  The Veteran has since been diagnosed with degenerative 
disc disease of the lumbar spine.  The Board notes that, in 
the absence of demonstration of continuity of symptomatology, 
or a competent nexus opinion, the initial demonstration of 
current disability years after service is too remote from 
service to be reasonably related to service.  See Maxson v. 
Gober, 230 F.3d 1330 (Fed. Cir. 2000).  While the Veteran was 
diagnosed with lumbosacral strain at the December 1947 VA 
examination, there was no finding of lumbar spine disc 
disease upon that examination, and X-rays revealed that the 
intervertebral spaces were regular and equal, with no 
evidence of fracture, dislocation, or bony pathology.

As for medical opinions, as noted earlier, in a February 2005 
letter the Veteran's private chiropractor essentially linked 
the Veteran's degenerative spinal condition to "injuries 
received while in service."  However, no rationale was 
provided for the opinion, and the private chiropractor noted 
she had seen the Veteran only since May 1993.  Further, there 
was no indication that she had reviewed the Veteran's medical 
history as contained in the claims folder which included 
service treatment and examination records which were negative 
for a low back injury or disability.  As such, the private 
chiropractor's opinion is of little probative value.

Following examination of the Veteran and a review of his 
medical history, the April 2006 VA examiner opined that 
Veteran's current lower back disorder has nothing to do with 
his description of low back injury while in service in 1944.  
The VA examiner provided a rationale for the opinion which 
was based on medical assessment and was consistent with the 
evidence of record.  The Board finds that this opinion is of 
great probative value.

Greater weight may be placed on one physician's opinion over 
another depending on factors such as the extent to which they 
reviewed prior clinical records and other evidence.  
Gabrielson v. Brown, 7 Vet. App. 36, 40 (1994).  Further, the 
value of a physician's statement is dependent, in part, upon 
the extent to which it reflects "clinical data or other 
rationale to support his opinion."  Bloom v. West, 12 Vet. 
App. 185, 187 (1999). Thus, a medical opinion is inadequate 
when it is unsupported by clinical evidence.  Black v. Brown, 
5 Vet. App. 177 (180) (1995).

With these considerations in mind, the Board finds that the 
private chiropractor's opinion has less probative value than 
the April 2006 VA examiner's opinion.  The Board again notes 
that the April 2006 VA examiner provided a review of the 
Veteran's service medical records, and also specifically 
noted the findings from the December 1947 lumbar spine X-rays 
taken shortly following the Veteran's service.  Further, the 
April 2006 VA examiner provided a rationale for the opinion, 
and attributed the Veteran's lumbar spine degenerative 
changes to the process of aging.  The Veteran's private 
chiropractor offered no rationale for her opinion and did not 
discuss clinical records such as the December 1947 VA 
examination and lumbar spine X-rays.  In sum, the April 2006 
VA examiner's opinion was based not only upon a 
contemporaneous examination of the Veteran, but upon a review 
of prior clinical records, and essentially reflected the use 
of clinical data to support the opinion.

The Board notes that the Veteran and the authors of the lay 
statements (dated in November 2004, from D.J. and T.A.) 
submitted in support of the Veteran's claims are competent to 
provide testimony concerning factual matters of which they 
have first hand knowledge (i.e., experiencing or observing 
back complaints during or after service).  Barr v. Nicholson, 
21 Vet. App. 303 (2007); Washington v. Nicholson, 19 Vet. 
App. 362 (2005).  Further, under certain circumstances, lay 
statements may serve to support a claim for service 
connection by supporting the occurrence of lay-observable 
events or the presence of disability, or symptoms of 
disability, susceptible of lay observation.  Jandreau v. 
Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  In the case at 
hand, the Board finds both the Veteran and the statements 
submitted in his behalf to be credible portrayals of the fact 
that the Veteran had back complaints after service, and 
reported a history of back injury in service.  The fact that 
the Veteran injured his back during service is not in 
dispute.  However, as neither the Veteran, nor his lay 
acquaintances, have been shown to have the necessary medical 
training and/or expertise, they are not competent to opine as 
to whether the Veteran has developed current lumbar spine 
disability as a result of his military service.  Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).

The Veteran has not claimed that his lumbar spine disability 
is the result of combat activity with the enemy.  As such, 
the provisions of 38 U.S.C.A. § 1154(b) (West 2002) are not 
for application.  Nevertheless, the provisions of 38 U.S.C.A. 
§ 1154(b) do not obviate the requirement that a veteran must 
submit medical evidence of a causal relationship between his 
disability on appeal and service.  Libertine v. Brown, 9 Vet. 
App. 521, 524 (1996).  He has not done so in this case.

The Board has been mindful of the "benefit-of-the-doubt" 
rule, but, in this case, the preponderance of the evidence is 
against the claim.  Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).


ORDER

New and material evidence has been received to reopen a claim 
for service connection for a low back disability, and the 
appeal, to this extent, is allowed.

Service connection for a low back disability is denied.


REMAND

By rating decision dated in September 2005, the RO denied a 
compensable evaluation for the Veteran's service-connected 
left fifth metacarpal fracture.  Thereafter, the Veteran 
submitted a private clinical record pertaining to the 
disability status of the service-connected left fifth 
metacarpal fracture, which was received in November 2005.  In 
a rating decision dated in May 2006, the RO increased the 
rating for the Veteran's service-connected left fifth 
metacarpal disability to 10 percent disabling, effective May 
16, 2005.  While the RO, in granting the 10 percent rating, 
considered such a grant to be the equivalent of granting the 
Veteran's claim in full, the Board notes that, the Veteran 
was not provided the maximum benefit attainable.  Further, 
the Board finds that the Veteran's representative statement 
received in November 2005, with the accompanying private 
clinical record pertaining to the disability status of the 
service-connected left fifth metacarpal fracture, may 
reasonably construed as a notice of disagreement with the 
September 2005 rating action, as amended by the May 2006 
rating action.  As such, appropriate action, including 
issuance of a statement of the case on the issue of 
entitlement to a rating in excess of 10 percent for status 
post left fifth metacarpal fracture, is required.  Manlincon 
v. West, 12 Vet. App. 238 (1999).

Accordingly, the case is hereby REMANDED for the following:

The AOJ should issue a statement of the 
case for the issue of entitlement to a 
rating in excess of 10 percent for status 
post left fifth metacarpal fracture.  
Only if the Veteran perfects an appeal as 
to this issue should that issue be 
certified to the Board.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).




______________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


